Citation Nr: 1521720	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss, tinnitus, and/or coronary artery disease status post coronary artery bypass graft.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an initial rating higher than 10 percent for coronary artery disease status post coronary artery bypass graft.



REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2006 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in June 2014, the Veteran completed a substantive appeal for entitlement to an initial compensable rating for left calf vein harvesting scar and sternotomy scar.  However, in January 2015, the RO increased the Veteran's rating to 10 percent and the Veteran indicated satisfaction with that rating.  In January 2015, the Veteran withdrew that appeal, and therefore, this claim is no longer before the Board.  See January 2015 VA 21-4138.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral eye disorder, vertigo, a low back disorder, and entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  

The Veteran was afforded a VA audiological examination in January 2012.  The examiner found hearing loss for VA purposes in the left ear but not in the right ear. 
The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service and provided the rationale that the "Veteran's records indicate[d] normal hearing upon exit of the military."  The Board finds this opinion to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for hearing loss.  The Court has held that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, a subsequent private audiogram dated in January 2013 and a Disability Benefits Questionnaire (DBQ) dated in March 2015 show audiometric data that suggests hearing loss for VA purposes in the right ear.  As such, the Board finds that the Veteran should be afforded a new VA examination and medical opinion.

Bilateral Eye Disorder

The Veteran asserts his bilateral eye disorder is due to exposure to herbicides during service.  The Board notes that exposure to herbicides has been conceded.

Medical records indicate the Veteran has been diagnosed with dry eyes and filamentary keratopathy.  See July 2004 private treatment note.

To date, the Veteran has not yet been afforded a VA examination and no medical opinion has been obtained regarding whether the Veteran's current eye disorder is causally or etiologically due to service.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Vertigo

The Veteran asserts his vertigo is due to his ear problems (hearing loss and tinnitus), or in the alternative, that it is secondary to his service-connected heart disability.  See March 2015 BVA Hearing Transcript, page 13.

Medical records indicate the Veteran has been diagnosed with vertigo.  See July 2007 private treatment note.

To date, the Veteran has not yet been afforded a VA examination and no medical opinion has been obtained regarding the nature and etiology of the Veteran's current vertigo.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.



Low Back Disorder

The Veteran asserts his current low back disorder is due to his time in service.  The Veteran testified that he often had to carry very heavy supply bags while assigned to the food storeroom during service.  See March 2015 BVA Hearing Transcript, page 11.

Service treatment records document several instances where the Veteran reported back pain.  See e.g. July 1964, October 1964, and July 1965 service treatment notes.

Medical records indicate the Veteran has been diagnosed with early degenerative changes at L4-5 and L5-S1, with some central focal bulge/herniation of disc material.  See December 1993 private x-ray report.

To date, the Veteran has not yet been afforded a VA examination and no medical opinion has been obtained regarding the nature and etiology of the Veteran's current low back disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Coronary Artery Disease

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his heart disability in February 2012, which is more than three years ago.  The Veteran testified at the March 2015 BVA Hearing that his heart disability had worsened since his surgery.  See March 2015 BVA Hearing Transcript, page 9.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to service.  In so opining, the examiner must do the following:

(1) consider the private audiogram dated in January 2013 and a Disability Benefits Questionnaire (DBQ) dated in March 2015 which show audiometric data that suggests hearing loss for VA purposes in the right ear in contrast to the January 2012 VA audiogram which did not show hearing loss for VA purposes in the right ear;

(2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and 

(3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Afford the Veteran a VA examination for a bilateral eye disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current eye disorders should be noted.

For each diagnosed eye disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral eye disorder had its onset during service or is causally related to his active service, to include as due to exposure to herbicides.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for vertigo.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's vertigo is caused by OR aggravated by his hearing loss, tinnitus and/or service connected heart disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for a low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current low back disorders should be noted.

For each diagnosed low back disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's disorder had its onset during service or is causally related to his active service, to include the documented back symptoms during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Afford the Veteran a VA examination to determine the severity of his coronary artery disease status post coronary artery bypass graft. 

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104, Diagnostic Code 7017.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

7.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
8.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

